Citation Nr: 1642542	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-24 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.   

2.  Evaluation of traumatic tinnitus currently evaluated as 10 percent disabling.

3.  Evaluation of suppurative otitis media, chronic, left currently evaluated as 10 percent disabling.

4.  Evaluation of bilateral sensorineural hearing loss currently evaluated as 10 percent disabling.

5.  Entitlement to compensation under 38 U.S.C. 1151 for back condition, leg condition, coccyx and head injury.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.
INTRODUCTION

The Veteran had active service from October 1977 to March 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeals for obstructive sleep apnea, tinnitus, suppurative otitis media, bilateral hearing loss, and entitlement to compensation under 38 U.S.C. 1151 for a back condition, leg condition, coccyx and a head injury.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for the above claims via September 2016 correspondence from his attorney.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the above claims and they are dismissed.


ORDER

The appeals for obstructive sleep apnea, tinnitus, suppurative otitis media, bilateral hearing loss, and entitlement to compensation under 38 U.S.C. 1151 for a back condition, leg condition, coccyx and a head injury are dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


